DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1 and 8 to include some of limitation from original claims 6 and 10, respectively. Claims 1 and 8 now have the limitation of “a pin retained by the two tabs and a lower end of the flap clamp”. Early (US-4572532-A) teaches a pin (shaft 46) retained by two tabs (flanges 44 and 48) and an upper end of the flap clamp (as seen in fig.3). Early fails to teach the pin being retained by the lower end of the flap clamp. Modifying Early and flipping the mud flap holder upside down would meet this limitation, but would no longer be able to hold a mud flap in the same manner and alter its original function. Also, there is no reason to modify Early to change the orientation of the mud flap holder and would be considered hindsight. With no reason to modify and modification hindering the function of the original apparatus of Early, independent claims 1 and 8 and their respective dependent claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618